                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


KSANKA KUPAQA XA '£(lIN, ROCK
CREEK ALLIANCE, EARTHWORKS,
MONTANA ENVIRONMENTAL
INFORMATION CENTER,
DEFENDERS OF WILDLIFE,                                    ORDER
SIERRA CLUB, and CENTER FOR
BIOLOGICAL DIVERSITY,

             Plaintiffs,

       vs.

UNITED STATES FISH AND
WILDLIFE SERVICE; CHAD W.
BENSON, Kootenai National Forest
Supervisor; and UNITED STATES
FOREST SERVICE,

             Defendants,

       and

RC RESOURCES, INC.,

             Defendant-Intervenor.


      RC Resources, Inc. moves to intervene as a defendant in this case. (Doc. 9.)

RC Resources is the proponent of the Rock Creek Mine Project ("Project"), a

proposed underground copper and silver mine near Noxon in Sanders County,

Montana. RC Resources owns the mineral estate for the Rock Creek ore deposit,


                                        1
holds the Project's principal permits, and will be the Project operator. This case

involves a challenge to certain decisions by the U.S. Fish and Wildlife Service and

U.S. Forest Service regarding the Project. Specifically, Plaintiffs allege

Defendants violated the Endangered Species Act by (1) failing to reinitiate formal

consultation after publication of the Supplement No. 2 to the 2006 Biological

Opinion on the Effects to Grizzly Bears from the Rock Creek Mine Project, (2)

determining the Project will not jeopardize bull trout, and (3) using a habitat

surrogate to establish the Project's authorized incidental take of bull trout. RC

Resources seeks intervention as of right under Federal Rule of Civil Procedure

24(a). No party opposes the motion.

      "An applicant seeking to intervene as of right under Rule 24 must

demonstrate that four requirements are met: ( 1) the intervention application is

timely; (2) the applicant has a significant protectable interest relating to the

property or transaction that is the subject of the action; (3) the disposition of the

action may, as a practical matter, impair or impede the applicant's ability to protect

its interest; and (4) the existing parties may not adequately represent the

applicant's interest." Citizens for Balanced Use v. Mont. Wilderness Ass 'n, 647

F.3d 893, 897 (9th Cir. 2011) (internal quotation marks omitted). RC Resources

meets these requirements.




                                           2
      First, RC Resources' motion to intervene is timely as it was filed just six

weeks after the Complaint and before an answer. Second, RC Resources has a

significant protectable interest under Rule 24(a) as owner of the relevant mineral

estate and permit-holder and operator of the proposed mine at issue in this case.

Third, the disposition of this action may impair or impede RC Resources' ability to

protect its interest because if Plaintiffs succeed, RC Resources would be prohibited

from acting on its permits and implementing its operating plan for the Project.

Finally, the existing parties may not adequately represent RC Resources' interests

because RC Resources has a personal interest, while Plaintiffs and Defendants

represent the public interest. See Wildearth Guardians v. US. Forest Serv., 573

F.3d 992, 996-97 (10th Cir. 2009).

      Accordingly, IT IS ORDERED that RC Resources, Inc.' s motion to

intervene (Doc. 9) is GRANTED. RC Resources shall re-file its answer as a

separate docket entry in the case. The caption is modified as reflec~ove.

      DATED this   .J![tyof March, 2019.




                                         3
